Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 1 of 24 PageID #: 110




                     MEMORANDUM IN OPPOSITION
                TO THE REQUEST FOR INJUNCTIVE RELIEF




                                          Joseph J. Vitale
                                          Cohen, Weiss and Simon LLP
                                          900 Third Avenue, Suite 2100
                                          New York, New York 10022
                                          (212) 356-0238

                                          Tamil' W. Rosenblum
                                          Mason Tenders District Council
                                           of Greater New York
                                          520 Eighth Avenue, Suite 650
                                          New York, New York 10018
                                          (212) 452-9407

                                          Counsel for Construction and General
                                          Building Laborers Local 79




   01089802.1
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 2 of 24 PageID #: 111




                               TABLE OF CONTENTS
                                                                           Page


   TABLE OF AUTHORITIES                                                      iii

   ARGUMENT                                                                   1

          NO INJUNCTION SHOULD ISSUE BECAUSE THE REGIONAL
          DIRECTOR CANNOT SHOW THAT THERE IS REASONABLE
          CAUSE TO BELIEVE THE NATIONAL LABOR RELATIONS ACT
          HAS BEEN VIOLATED AND THAT THE REQUESTED RELIEF IS
          "JUST AND PROPER"                                                   1

   I.     AN INJUNCTION IS NOT "JUST AND PROPER"
          IF THE REGIONAL DIRECTOR SEEKS TO
          APPLY A NOVEL THEORY OF THE ACT                                     1

   II.    THE REGIONAL DIRECTOR IMPROPERLY BASES HER
          REQUEST FOR AN INJUCTION ON A NOVEL THEORY THAT
          IS CONTRARY TO CURRENT BOARD LAW, WHICH HOLDS
          THAT A UNION'S USE OF THE INFLATED RAT IS LAWFUL                    3

   III.   MINDFUL OF THE FIRST AMENDMENT, THE COURTS HAVE
          ROUTINELY REJECTED ATTEMPTS TO ENJOIN A UNION'S
          USE OF THE RAT AND THE DISTRIBUTION OF LEAFLETS                     6

          A.   The Supreme Court in 1988 Rejected the NLRB's Attempt
               to Use the Secondary Boycott Provisions of the NLRA
               as a Means to Deny Unions and Union Members
               Their First Amendment Right to Distribute Leaflets             6

          B.   In the Thirty Years Since the Supreme Court's Decision
               in DeBartolo, the Courts Have Expanded the Expressive
               Activity Permitted Against Secondary Employers to
               Include, Among Other Things, the Use of an Inflated Rat        8

          C.   Since Its Decision in DeBartolo, the Supreme Court's
               Protection of First Amendment Activity Has Only Increased     10

          D.   To the Extent the Regional Director Seeks to Enjoin
               the Distribution of Leaflets, That Request Must Be Denied     15

   IV.    AN INJUCTION AGAINST THE UNION HOLDING A RALLY
          ON A PUBLIC SIDEWALK IS EQUALLY IMPROPER                           16

   CONCLUSION                                                                19
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 3 of 24 PageID #: 112




                               TABLE OF AUTHORITIES

   Case                                                                      Page

   Ahmad v. Long Island Univ., 18 F.Supp.2d 245 (E.D.N.Y. 1998)                 20

   Benson v. United Bhd. of Carpenters & Joiners, Locals 184 & 1498,
      337 F,Supp.2d 1275 (D. Utah 2004)                                          5

   BIyer v. New York Coat, Suit, Dress, Rainwear and Allied Workers'
      Union, 522 F.Supp. 723 (S.D.N.Y. 1981)                                     2

   Capital Awning Co. v. Local 137Sheet Metal Workers Int'l Ass'n,
      698 F.Supp.2d 308 (E.D.N.Y. 2010)                                          8

   CarrierAir Conditioning Co. v. NLRB, 547 F.2d 1178 (2nd Cir. 1976)            8

   DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Constr. Trades Council,
     485 U.S. 568 (1988)                                                   passim

   Eliason andKnuth, 355 N.L.R.B. 797 (2010)                                     3

   Eliason and Knuth ofDenver, 357 N.L.R.B. 415 (2011)                           4

   Kohn V. Southwest Reg'l Council of Carpenters,
      289 F.Supp.2d 1155 (C.D. Cal. 2003)                                        5

   Laborers' Eastern Region Organizing Fund (The Ranches atMt. Sinai),
      346 N.L.R.B. 1251 (2006)                                                   5

   LIUNA, Local 872, 363 N.L.R.B. No. 168 (April 29, 2016)                       8

   Local 330 v. Town ofChute, 834 F.3d 745 (7th Cir. 2016)                       8

   Metropolitan Opera Ass'n v Local 100, 239 F.3d 172 (2d Cir 2001)      12, 13,14
   Overstreet v. United Brotherhood of Carpenters and Joiners,
     409 F.3d 1199 (9th Cir. 2005)                                               5

   Pathmark Stores, Inc., 342 N.L.R.B. 378 (2004)                                4

   Sheet Metal Workers Intl Ass'n (Brandon Medical Center),
     356 N.L.R.B. 1290 (2011)                                                 3, 4

   Sheet Metal Workers'Int'l Ass'n, Local 15 v. NLRB,
     491 F.3d 429 (B.C. Cir. 2007)                                           9, 10

   Silverman v. 40-41 Realty Assocs., 668 F.2d 678 (2d Cir. 1982)          1, 2, 19
                                            ii
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 4 of 24 PageID #: 113




   Case                                                                         Page

   Snyder v. Phelps, 562 U.S. 443 (2011)                                       11, 14

   State V. DeAngelo, 185 L.R.R.M. 3057 (Sup. Ct. N.J. 2009)                        9

   Tru-Art Sign Co,, Inc. v. Local 137Sheet Metal Workers Int'l Ass*n^
      573 F.App'x 66 (2d Cir. 2014)                                                 8

   Tucker v. City ofFairGeld, 398 F.3d 457 (6th Cir. 2005)                          8

   Venetian Casino Resort, 345 N.L.R.B. 1061 (2005)                                16

   Venetian Casino Resort v. Local Joint Exec. Bd.,
     257 F.3d 937 (9th Cir. 2001)                                                  16

   Virginia v. Black, 538 U.S. 343 (2003)                                8, 10, 11, 14

   West Virginia Bd. ofEduc. v. Barnette, 319 U.S. 624 (1943)                       8

   Statutes

   National Labor Relations Act                                               passim

   First Amendment                                                            passim




                                            m
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 5 of 24 PageID #: 114




                                        ARGUMENT

            NO INJUNCTION SHOULD ISSUE BECAUSE THE
            REGIONAL DIRECTOR CANNOT SHOW THAT THERE IS
            REASONABLE CAUSE TO BELIEVE THE NATIONAL
            LABOR RELATIONS ACT HAS BEEN VIOLATED AND
            THAT THE REQUESTED RELIEF IS "JUST AND PROPER"

                 In Silverman v. 40-41 Realty Associates^ the Second Circuit made it

   clear that when presented with a request for injunctive relief under Section 10(1), as

   the Regional Director requests here, the Court must determine two things-

   (l) whether there is reasonable cause to believe the National Labor Relations Act

   ("NLRA" has been violated; and (2) that the requested relief is "just and proper."^

                 The Second Circuit further noted that its abihty to issue injunctions

   under Section 10(1) "in no way change[s] the extraordinary nature of the injunctive

   remedy."^

   1.      AN INJUNCTION IS NOT "JUST AND PROPER" IF THE REGIONAL
           DIRECTOR SEEKS TO APPLY A NOVEL THEORY OF THE ACT

                 In Realty Associates, the Second Circuit held that injunctive rehef is

   not "just and proper" where the legal theory advanced by the Regional Director

   involves an "unprecedented application of the Act," or where the issue in a given

   case is "a difficult one that had not been considered by any court."^




        ' Silverman v. 40-41 Realty Assocs., 668 F.2d 678, 680 (2d Cir. 1982).
         Id.

        ^ Id,
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 6 of 24 PageID #: 115




                The Court recognized that the NLRA "envisaged a system in which the

   Board would, in the first instance^ consider and decide the issues arising under the

   Act and pending before it, subject to later reviewhy the Courts of Appeals."'* The

   Court therefore vacated the lower court's temporary injunction permitting interior

   picketing within an office building (which was a novel application of law governing

   picketing on a sidewalk) while the NLRB considered the lawfulness of such conduct.

   The Court reasoned that to consider an interior hallway the functional equivalent of

   a sidewalk for picketing purposes "places an entirely novel and questionable

   construction upon the Act."^ The Court rejected the Regional Director's request for

   an injunction as an attempt to "invertD the traditional relationship between

   administrative agency and court' the court is asked to make the initial ruhng as to

   the propriety of a novel and unprecedented application of the statute, and

   thereafter the Board will apply its expertise to the issues presented."®

                In Blyer v. New York Coat, Suit, Dress, Rainwear and Allied Workers'

   Union, the district court similarly denied an injunction against picketing because

   the Regional Director was trying "to develop new law," "proceeding on the basis of a

   novel theory, never before upheld by the courts.'"'




       Id. (emphasis added).

      ®Id. at 681.

      ^ Id.

      ' Blyer v. New York Coat, Suit, Dress, Rainwear and Allied Workers' Union, 522
   F.Supp. 723, 727, 729 (S.D.N.Y. 1981).
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 7 of 24 PageID #: 116




                 For the same reasons, the current request should be denied because, as

   shown below, the Regional Director is improperly asking this Covirt to develop new

   law, contrary to established Board law and contrary to Supreme Court precedent

   that Section 8(b)(4) cannot be used to strip unions and their members of their First

   Amendment rights.

   II.   THE REGIONAL DIRECTOR IMPROPERLY BASES HER
         REQUEST FOR AN INJUCTION ON A NOVEL THEORY
         THAT IS CONTRARY TO CURRENT BOARD LAW, WHICH
          HOLDS THAT A UNION'S USE OF THE INFLATED RAT IS LAWFUL

                Since 2010, cognizant of the protection the First Amendment affords

   unions and their members (the judicial contours of which Local 79 will address in

   Section III), the NLRB has consistently held that expressive conduct such as a

   stationary banner, the distribution of leaflets, and the use of an inflated rat to

   "shame" a secondary employer does not violate Section 8(b)(4).

                In Sheet Metal Workers International Association (Brandon Medical

   Center), for instance, the Board held that the distribution of leaflets and the use of

   a rat baUoon at a secondary employer's facility to protest its use of a nonunion

   contractor is a constitutionally protected expression within the parameters of the

   First Amendment, and the rat is protected symbolic speech that did not violate the

   National Labor Relations Act.®




      ®Sheet Metal Workers Int'l Ass'n (Brandon Medical Center), 356 N.L.R.B. 1290
   (2011); see also Eliason and Knuth, 355 N.L.R.B. 797 (2010) (permitting the use of a
   stationary banner).
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 8 of 24 PageID #: 117




                The Board has not required a union to limit itself to only one form of

   expressive conduct and has rejected the notion that two lawful activities "in

   combination were more than the sum of their lawful parts."^

                The General Counsel of the NLRB, Peter Robb, however, is now

   arguing that expressive conduct constitutes unlawful picketing. He does so fully

   aware that this theory is contrary to established Board law. He wants Regional

   Directors to pursue this new theory, that will inevitably be rejected by the

   Administrative Law Judge who hears the Complaint against Local 79,^0 so the

   Board can re-consider its decisions since 2010.ii




      9 Eliason and Knuth ofDenver, 357 N.L.R.B. 415, 419 (2011) ("The handbilling
   alone was undisputedly lawful, and the banner displays alone were lawful.,,.
   Nothing in the record or the law suggests that these two activities in combination
   were more than the sum of their lawful parts").

        After the issuance of a complaint by a Regional Director, a hearing is
   conducted before an Administrative Law Judge ("ALJ"), who issues a decision and
   recommends an Order, which can be appealed to the Board.
   httDs7/wwwnlrhgov/cases-decisions/decisions/administrative-lawmdge-decisions.
   ALJs are required to follow and apply existing Board law. Pathmark Stores, Inc.,
   342 N.L.R.B. 378 n.l (2004) ("[I]t remains the [ALJ's] duty to apply established
   Board precedent which the Supreme Court has not reversed").
      11     Advice Memorandum issued December 20, 2018 in Case No. 13-CC-
   225655 (directing the Regional Director to issue a complaint that a union violated
   Section 8(b)(4) by "erecting a large, stationary banner,.,as well as a large, inflatable
   cat clutching a construction worker by the neck" and compelling the Regional
   Director to "urge the Board to reconsider its decisions in Carpenters Local 1506
   (Eliason & Knuth ofArizona), which found stationary banners lawful, and in Sheet
   Metal Workers Local 15 (Brandon Medical Center), which found the large inflatable
   rats lawful. The Advice Memorandum is available at httns 7/www.nlrb.gov/news•
   publications/nlrb-memoranda/advice-memos.
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 9 of 24 PageID #: 118




                 Robb is not the first NLRB General Counsel to challenge a union's

   right to engage in expressive activity using the symbol of an inflated rat. Arthur F.

   Rosenfeld, the NLRB General Counsel from June 2001 to July 2005, argued for the

   suppression of the rat-symbol in Laborers'Eastern Region Organizing Fund (The

   Ranches atMt Sinai), 346 N.L.R.B. 1251 (2006). There, the NLRB declined to

   adopt an ALJ's (skewed) reasoning that the inflated rat was a presumptively illegal

   symbol. And while Rosenfeld three times sought injunctions under Section 10(1) to

   prevent unions from using large banners (all unsuccessful),   he never sought

   Section 10(1) relief with respect to the inflated rat.

                The Court should recognize the temerity of the current request. The

   Court is being asked not only to upend current Board law but is being petitioned to

   do so on a subject which the NLRB wrestled with in the early 2000s and which for

   approximately nine years now has been settled NLRB law.

                The instant request is not only historically unprecedented, as

   explained below, it is unlawful under the First Amendment.




      ^2 See, e.g., Overstreet v. United Brotherhood of Carpenters and Joiners, 409
   F.Sd 1199 (9th Cir. 2005) (affirming denial of injunction against union use of in
   light of DeBartoIo and First Amendment protections); Benson v. United Bhd. of
   Carpenters & Joiners, Locals 184 & 1498, 337 F.Supp.2d 1275 (D. Utah 2004)
   (denjdng injunction against display of banners and peaceful distribution of leaflets
   in light of DeBartoIo and First Amendment protections); Kohn v. Southwest Reg'I
   Council of Carpenters, 289 F.Supp.2d 1155 (C.D. Cal. 2003) (same).
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 10 of 24 PageID #: 119




   III.      MINDFUL OF THE FIRST AMENDMENT. THE COURTS HAVE
             ROUTINELY REJECTED ATTEMPTS TO ENJOIN A UNION'S
             USE OF THE RAT AND THE DISTRIBUTION OF LEAFLETS

             A.      The Supreme Court in 1988 Rejected the NLRB's
                     Attempt to Use the Secondary Boycott Provisions of the
                     NLRA as a Means to Deny Unions and Union Members
                     Their First Amendment Right to Distribute Leaflets

                     More than thirty years ago, the Supreme Court cautioned the Board

   about using the secondary boycott prohibitions of Section 8(b)(4) to deny unions and

   their members their First Amendment rights.

                     In DeBartolo Corp. v. Florida Gulf Coast Building & Construction

    Trades Council, the union distributed handbills at the entrances of a shopping mall

   urging customers not to shop anywhere in the mall because one tenant was using a

   non-union construction company to build a store within the mall and that company

   paid its workers substandard wages,         The union urged this boycott until the mall

   and all of its tenants—even though neither the mall nor the other tenants "had any

   contractual right to influence the selection of contractors"—^promised that all mall

   construction would be done by contractors paying fair wages.

                     Invoking the "constitutional avoidance" rule of statutory

   construction—that "where an otherwise acceptable construction of a statute would

   raise serious constitutional problems, the Court will construe the statute to avoid

   such problems unless such construction is plainly contrary to the intent of



          1® DeBartolo Corp. v. Ma. GulfCoast Bldg. & Constr. Trades Council, 485 U.S. 568,
   570-71 (1988).

          14 Id. at 570.
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 11 of 24 PageID #: 120




    Congress"—^the DeBartolo Court determined that the NLRB's finding that

    handbilling alone, peacefully and truthfully advising the public of the existence of a

    labor dispute, without picketing or patrolling, "poses serious questions of the validity

   of § 8(b)(4) imder the First Amendment."

                 The Court therefore held that to be consistent with the First

   Amendment, "more than mere persuasion is necessary to prove a violation of

   §8(b)(4)(ii)(B)."i® The Court rejected the notion that handbilling directed at a

   secondary employer with the goal of convincing the secondary to cease doing

   business with the primary employer is "coercion" under Section 8(b)(4) simply

   because it succeeds in causing the secondary employer to lose business.^''

                 DeBartolo also demonstrates that it is legally insufficient to argue, as

   the Region Director does here, that a union has the "improper" objective of trying to

   get the secondary employer (Mannix) to stop doing business with a primary

   employer (GTL). Such an objectively not "unlawful." After all, the Union in

   DeBartolo had just that objective- getting a tenant to stop using a non-union

   contractor that paid its workers substandard wages. To run afoul of Section 8(b)(4),

   a union must pursue that objective through coercive conduct such as picketing—

   rather than through persuasive speech or expressive activity. If the Regional

   Director cannot demonstrate that Local 79 engaged in coercive conduct within the


       15 DeBartolo, 485 U.S. at 575.

       16 Id at 578.

       17 Id at 579-80.
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 12 of 24 PageID #: 121




   meaning of Section 8(b)(4) (and she cannot) the request for an injunction fails,

   regardless of whether Local 79 in its heart harbored a secondary objective.^®

         B.     In the Thirty Years Since the Supreme Court's Decision
                in DeBartolo, the Courts Have Expanded the Expressive
                Activity Permitted Against Secondary Employers to
                Include, Among Other Things, the Use of an Inflated Rat

                Since DeBartolo, the courts have applied its principles to permit

   expressive conduct similar to handbilling to avoid the First Amendment problem.

                In Tucker v. City ofFairfield, the Court of Appeals for the Sixth Circuit

   held that "there is no question that the use of a rat balloon to publicize a labor

   protest is constitutionally protected expression within the parameters of the First

   Amendment." 19




      18 See also LIUNA, Local 872, 363 N.L.R.B. No. 168, n.l. (April 29, 2016);
   CarrierAir Conditioning Co. v. NLRB, 547 F.2d 1178, 1189 (2nd Cir. 1976); Capital
   Awning Co. v. Local 137 Sheet Metal Workers Intl Ass'n, 698 F.Supp.2d 308, 322-
   23 (E.D.N.Y. 2010); Tru-Art Sign Co., Inc. v. Local 137Sheet Metal Workers Int'l
   Assh, 573 F.App'x 66, 67 (2d Cir. 2014).

      19 Tucker v. City ofFairfield, 398 F.3d 467, 462 (6th Cir. 2005) (affirming
   injunction preventing city from enforcement of city ordinance that prohibited
   structures in a public right-of-way). See also Local 330 v. Town of Chute, 834 F.3d
   745, 751 (7th Cir. 2016) (citing Tucker andi holding "[tlhere is no doubt that the
   large inflated rubber rats widely used by labor unions to dramatize their struggles
   with employers are forms of expression protected by the First Amendment... The
   display of the rats is 'speech' in the amplified sense in which the Supreme Court has
   held for example that burning the American flag to dramatize opposition to a
   government pohcy is constitutionally protected speech"); Virginia v. Black, 538 U.S.
   343 (2003) ("[tjhe First Amendment offers protection to symbolic or expressive
   conduct as well as to actual speech"); West Virginia Bd. ofEduc. v. Barnette, 319
   U.S. 624, 632*33 (1943) ("[slymbolism is a primitive but effective way of
   communicating ideas").

                                              8
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 13 of 24 PageID #: 122




                In State v. DeAngelo, the Supreme Court of New Jersey found

   unconstitutional an effort to regulate the use of the rat balloon through a municipal

   sign ordinance.2o

                In Sheet Metal Workers'International Association, Local 15 v. NLRB,

   the Court found that a "mock funeraF procession accompanied by a 16-foot-tall

   inflated balloon rat and handbilling outside a hospital "was a combination of street

   theater and handbilling" and was not the "functional equivalent" of picketing and

   therefore outside the scope of Section 8(b)(4).2i The union's activity had none of the

   "coercive" characteristics of picketing, did not physically or verbally "confront

   hospital patrons, nor" patrol the area in the sense of creating a symboUc barrier to

   those who would enter the [h]ospitaL"22

                More recently, in Microtech Contracting v. Mason Tenders District

   Council, this District denied an injunction against a union's use of the inflated rat,

   noting "[i]t is abundantly clear that Local 78 has a constitutional right to use an

   inflatable rat to publicize a labor dispute."23 This Court recognized that the use of

   the inflated rat generates "generalized economic disruption" but held that such




      20 State V. DeAngelo, 185 L.R.R.M. 3057 (Sup. Ct. N.J. 2009).

      2^ Sheet Metal Workers'Int'l Ass'n, Local 15 v. NLRB, 491 F.Bd 429, 437-438
   (B.C. Cir. 2007).

        Id.

      23 Microtech Contracting v. Mason Tenders District Council, 55 Supp.Bd 381, 384
   (E.D.N.Y 2014).
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 14 of 24 PageID #: 123




    disruption could not be relied upon to grant an injunction that would "completely

   eviscerate the First Amendment rights of the union."^^

                 In fact, the courts' protection of the rat symbol may be beside the point

   to the Regional Director, because her Complaint at paragraphs 17 and 23 alleges

   that it was also illegal for the Union to have inflated a cockroach balloon. Unhke

   General Counsel Rosenfeld in the early 2000's who took particular issue with the

   message supposedly implicit in the inflated rat, this General Counsel appears to

   take the position that it is secondary messaging by labor writ large, regardless of

   form, that is the problem. DeBartoIo, again, holds just the opposite.

          C.     Since Its Decision in DeBartoIo, the Supreme Court's
                 Protection of First Amendment Activity Has Only Increased

                Since the Supreme Court's protection of the union's handbilHng of

   secondary employers in 1988, the Court has issued at least two decisions that

   further expand the First Amendment's protection of expressive activity.

                In 2003, in Virginia v. Black, the Supreme Court found a Virginia

   statute against cross burning unconstitutional because it established an undue

   presumption that the act of burning a cross was meant to intimidate. Even when a

   person expressly advocates "the use of force," the state may not punish the person

   unless "such advocacy is directed to inciting or producing imminent lawless action

   and is likely to incite or produce such action."25




      24/(f.

      25 Virginia v. Black, 538 U.S 343, 359 (2003).

                                              10
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 15 of 24 PageID #: 124




                In 2011, in Snyder v. Phelps, the Supreme Court dismissed claims for

   infliction of emotional distress brought against the Westoboro Baptist Church for a

   protest at the funeral of a gay marine killed in Iraq, where the Church had placards

   that said things like* "God Hates Fags," "Thank God for Dead Soldiers," and "God

   Hates You."26 That is what the family had to see at the funeral of their deceased

   Iraq War veteran son. Affirming the dismissal of the emotional distress claim, the

   Supreme Court found speech in a "public place on a matter of public concern"

   "cannot be restricted simply because it is upsetting or arouses contempt."^?

                First Amendment protections of speech and assembly are thus so

   strong that it is illegal for a southern state to assume that people gathering

   together to burn a cross intend to intimidate anyone, and a church can upset a

   family mourning the loss of their son killed in combat.

                It is therefore absurd to suggest that unions exercising their First

   Amendment right to peacefully publicize their dispute over the exploitation of

   workers must be enjoined from doing so to spare a supermarket from being shamed

   for entering a lease-back arrangement pursuant to which workers are exploited.

   Virginia v. Black establishes that the government cannot presume the act of

   burning a cross in a southern state is meant to coerce other members of the

   community, but the Regional Director is arguing here that inflating balloons outside

   a shopping mall is necessarily coercive.


      26 Snyder v. Phelps, 562 U.S. 443, 448 (2011).

      27 Id at 458.


                                              11
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 16 of 24 PageID #: 125




                  We anticipate that the Regional Director may argue that the issues

    being raised by Local 79 at the strip mall are not of commensurate public concern

   with those of racists in Virginia who might seek to express their historically violent

    contempt for Black people or homophobes in Maryland who wish to express their

    death-celebrative abhorrence at the sexual preferences of fallen soldiers.

                  But that "logic" does not work for many reasons, especially in this

    Circuit.


                  In striking down an injunction against a picketing union in

   Metropolitan Opera Association v. Local 100, the Second Circuit vacated an

   injunction issued by the District Court that had prohibited it from "threatening or

   harassing" and "engaging in fraudulent or defamatory representations regarding

   the [Metropolitan Opera], its donors, officers, patrons, or directors."28 The Court

   explained that "the Supreme Court has expressly afforded a special breadth of

   protection to union speech that publicizes labor conflicts."^^ Labor speech, for

   instance, is protected from claims of defamation to the same extent as publications

   in newspapers about public figures. Still citing Supreme Court law, the Court

   explained that speech that might even be per se illegal under state law is protected

   from sanction if it occurs in the context of a labor dispute, given that "intense.




       28 Metropolitan Opera Ass'n v. Local 100, 239 F.Sd 172, 174 (2d Cir 2001).

       29 Id. at 177.


                                              12
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 17 of 24 PageID #: 126




   provocative speech is a common hallmark of American labor conflicts."30 The Court

   reasoned*


                          Labor disputes are ordinarily heated affairs; the language
                          that is commonplace there might well be deemed
                          actionable per se in some state jurisdictions. Indeed,
                          representation campaigns are frequently characterized by
                          bitter and extreme charges, countercharges, unfounded
                          rumors, vituperations, personal accusations,
                          misrepresentations and distortions. Both labor and
                          management often speak bluntly and recklessly,
                          embellishing their respective positions with imprecatory
                          language.3i

                 Far from distinguishing labor disputes from civil rights battles, the

   Court drew analogies between the two movements (perhaps recognizing that they

   are one in the same struggle). In dismissing the lower court's factual findings and

   condemning the tendency of the injunction it issued to chill lawful speech, the Court

   was unconcerned with the union's objectives, and in particular with whether the

   union "was motivated to coerce the Met through social pressure and the threat of

   social ostracism."32 The Second Circuit was similarly untroubled by the lower

   court's finding that the union warned of "repercussions" against those who did not

   join its boycott, such as leaflets condemning a small donor to the opera for refusing

   to join the boycott.33




      30 Id

      31 Id. (quoting Liim v. United Plant Guard Workers, 383 U.S. 53, 58 (1966)).
      32 Id. at 177.

      33 Id. at 177-78.


                                               13
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 18 of 24 PageID #: 127




                The Court explained:

                       Especially within the labor context, in seeking to exert
                       social pressure on the Met, the Union's methods may be
                       harassing, upsetting, or coercive, but unless we are to
                       depart from settled First Amendment principles, they are
                       constitutionallyprotected.^^

                And more generally, any attempt by the Regional Director to "logically"

   separate the concerns raised by Local 79 on the public sidewalks outside two Shop

   Rites from the kinds of public issues raised in Virginia v. Black or Snyder v. Phelps

   makes no sense. Local 79's leaflets articulated a message regarding a regrettable

   new construction model Mannix Family Stores has adopted to get its latest Shop

   Rite built, one in which the laborers lack union representation and do not get

   anjrwhere near the compensation and training laborers who built previous Shop

   Rites received. That is an expression of concern regarding the ways the economy

   distributes its rewards among its participants and about the training, and thus

   safety, of the people who build those physical spaces.

                In short, it is not just that it is well-established law in the NLRB and

   federal courts that public speech in general can be incredibly confrontational and

   upsetting while remaining in the ambit of First Amendment protection. Courts

   have afforded unions the highest level of latitude to draw attention to their




        Id. at 178 (citing NAACP v. Claiborne Hardware Co., 458 U.S. 886, 909-11,
   (1982) (holding that a boycott of white-owned businesses, including the use of "store
   watchers" who published names of those who entered boycotted businesses, was
   entitled to First Amendment protection); Organization for a Better Austin v. Keefe,
   402 U.S. 415, 419 (1971)).

                                             14
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 19 of 24 PageID #: 128




   message, with no content-based diminishment for speech on so called "secondary"

   issues.


         p.     To the Extent the Regional Director Seeks to Enjoin
                the Distribution of Leaflets, That Request Must Be Denied

                In her Complaint dated June 6, 2019, the Regional Director twice

   alleges that the Union has distributed handbills to the public.^s In paragraph 20 of

   the Complaint, the Regional Director sets forth the alleged language of the leaflets.

   The Complaint, however, is unclear whether the Regional Director alleges that the

   Union has violated the NLRA through the distribution of leaflets, as opposed to by

   using the inflated balloons or conducting a rally on May 15.36

                To the extent the Regional Director seeks to enjoin the distribution of

   leaflets, such an injunction is directly foreclosed by DeBartolo.

                And yet to the extent the Regional Director does not seek to enjoin the

   leafleting (because leafleting is legal), she only undercuts her argument that there

   is something inherently unlawful about secondary messages. The leaflets talked

   about Mannix, and Mannix is not the entity directly paying the construction

   laborers. The Regional Director's theory is unconstitutional regardless. One cannot

   respect DeBartolo but then advance an incredibly parsed reading of the case as

   somehow allowing secondary messages in leaflets but not by any other means. It is


      35 Complaint 1I1| 18, 20.

      36 Complaint    23 ("By the conduct described above in paragraphs 15 through 19,
   21 and 22, Respondent has been violating Section 8(b)(4)(i) and (ii)(B) of the Act.")
   But paragraph 20 contains the allegations regarding the leaflets and the Complaint
   does not list paragraph 20 as setting forth alleged violations of the Act.

                                             15
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 20 of 24 PageID #: 129




   wholly irrational and unsupported to draw a distinction between messages

   delivered on 8.5 by 11 inch pieces of paper (i.e., leaflets) and other ways of

   communicating (e.^., inflated balloons). The infirmity of that position can perhaps

   best be grasped by considering what it would mean for messages delivered by other

   methods, such as vocalizations, e-mails, texts, Twitter, Facebook, newspapers, etc.

   IV.   AN INJUCTION AGAINST THE UNION HOLDING A
         RALLY ON A PUBLIC SIDEWALK IS EQUALLY IMPROPER

                The First Amendment does not merely protect the Union's right to

   express its displeasure towards Mannix, it equally protects the union members'

   right to assemble.37

                There is no debate that today the public streets and sidewalks are the

   "archetype of a traditional public forum."®® Indeed, the Board has recognized the

   right of unions to conduct rallies on the sidewalk, even rallies that involve more

   than 1,000 persons and last several hours.®®

                Nothing that happened at the Union's lunch-time rally with about 20

   members on May 15, 2019 somehow converted the union members' constitutionally-



      37 The First Amendment provides, in relevant part, that "Congress shall make
   no law... abridging the freedom of speech, or of the press, or the right of the people
   peaceably to assemble."

      3® Venetian Casino Resort v. LocalJoint Exec. Bd.^ 257 F.3d 937, 948 (9th Cir.
   2001) (affirming lower court's denial of injunction when casino sought to exclude
   union members from using sidewalk for demonstrations against the casino).
      39 Venetian Casino Resort, 345 N.L.R.B. 1061, 1061 (2005) (holding that casino
   violated the NLRA when it attempted a citizen's arrest of union agent for
   trespassing when he and other union members were on public sidewalk protesting
   casino's labor policies).

                                              16
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 21 of 24 PageID #: 130




   protected expressive conduct into a coercive "picket line." There were not hundreds

   of members who participated in a rally hours long or on multiple days (which the

   Board has permitted), and the Regional Director does not allege otherwise.

                There was no patrolling, and the Regional Director does not allege

   there was.


                There were hardly any pedestrians even walking on the street near the

   Shop Rite store—customers almost always drive their cars to a Shop Rite—^let alone

   any pedestrians who were blocked on the sidewalk, and the Regional Director does

   not allege there were.

                No protesters blocked or circled the parking lot's entrance, and the

   Regional Director does not allege they did.

                There were no picket signs being carried, and the Regional Director

   does not allege there were.

                And if any of these kinds of things had happened it would be alleged

   because someone (presumably from Mannix) was present across from the rally video

   taping the whole thing, and the union too videoed most of it. In the union's video,

   you can see cars moving undisturbed in and out of the large grocery store parking

   lot. Protesters do not try to speak to the shoppers arriving by car, let alone

   "confront" them. The rally occurs midday, which is not when workers arrive and

   there is no indication that the protesters are there to speak to or make a specific

   address directed at Shop Rite employees. They are there "shaming" Mannix Family

   Stores and Shop Rite to the public in general, which is their right.


                                             17
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 22 of 24 PageID #: 131




                 And that is the crux of what the Regional Director is interested in

    enjoining—any shaming of Mannix. She is likely to argue that labor speech is

    commercial in nature and therefore substantially unprotected. That is not the law,

    and it makes no sense, because how the economy treats workers is a deeply political

    subject. The message of Local 79 (and the labor movement more generally) is that

   workers do not want to be treated as inanimate, disposable objects in a commercial

   process, but as people.

                The radicalness of the Regional Director's suggestion that the

   protesters and balloons should not be present on those sidewalks—at all, under

   effectively any circumstances—should not be lost on the Court. That same sidewalk

   has Shop Rite banners on the perimeter fence facing the inflated rat. Those

   banners advertise the bananas that await customers in the store. Local 79 and its

   members have a First Amendment right to publicize their own message, whether

   through protest balloons, leaflets, or peaceful rallies, to call attention to the ways

   workers are treated in the processes that those bananas and other products get to

   Shop Rite's shelves {e.g., the way the shelves and other parts of the store get built).

                The Regional Director is not merely advancing a "novel" legal theory,

   she is advocating an Orwellian one. It would mean that a federal administrative

   agency (the NLRB) can police the content of the undisputedly peaceful messages to

   which the public gets exposed as people go about their daily Uves. It would mean

   that a federal agency could ban certain highly expressive images—like the inflated

   rat or maybe so too the inflated cockroach—^because the balloons may cause the



                                              18
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 23 of 24 PageID #: 132




    public to think thoughts Shop Rite and the government do not want them to, such

    as how unfairly the economy treats workers.

                                       CONCLUSION

                 As the Second Circuit noted in Silverman v. 40-41 Realty Associates,

   "general equitable principles apply,"''0 even when the Regional Director seeks an

   injunction. Here, the Regional Director's request for injunctive relief is wholly

   undermined by any balancing of equities. On the one hand, there is the ability of

   members of society to express a dissenting, distinctly anti-commercial vievt in

   public, while on the other hand is Shop Rite's desire to be ignored for leasing space

   built for its occupancy by workers paid substandard wages. After nearly a month of

   no rallying (the one and only rally having occurred on May 15), the Regional

   Director fears another might occur on a public sidewalk, and that shoppers,

   workers, and members of the general public will possibly observe protest balloons

   that are contrary to the experience Shop Rite wants them to have. But neither

   Shop Rite nor the NLRB has any right—^in pursuing or protecting Shop Rite's

   distinctly commercial intevests—to so control what gets expressed about the store

   on adjacent        property.

                 In short, any claim that Local 79's speech can be silenced as

   unprotected "commercial" speech would, at a minimum, be ironic. For such a claim

   would require the Court to elevate a grocery store's commercial desire to provide a

   curated experience to its shoppers and workers over the interests of labor in


      '^0 Silverman v. 40-41 Realty Assocs., 668 F.2d at 680.

                                             19
Case 1:19-cv-03496-NGG-VMS Document 12 Filed 06/14/19 Page 24 of 24 PageID #: 133




   articulating a contrary message. There is a distinction between commercial speech

   and labor speech, but in her request for injunctive relief the Regional Director

   reverses their priority, contrary to the First Amendment and well-settled Board

   law.


                 Principles of law and equity demand that no injunction issue in this

   case.^^


   Dated^ June 13, 2019




                                                            nss and Simon LLP
                                                  900 Third Avenue, Suite 2100
                                                  New York, New York 10022
                                                  (212) 356-0238

                                                  Tamir W. Rosenblum
                                                  Mason Tenders District Council
                                                   of Greater New York
                                                  520 Eighth Avenue, Suite 650
                                                  New York, New York 10018
                                                  (212) 452-9407

                                                  Counsel for Construction and General
                                                  Building Laborers Local 79




          Ahmad v. Long Island Univ., 18 F.Supp.2d 245, 249 (E.D.N.Y. 1998) (denying
   preliminary injunction since plaintiffs motion was undermined by his delay in
   making it; delay "tends to indicate at least a reduced need for such drastic, speedy
   action").

                                             20
